IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-84,575-02


                    IN RE DAVID FITZGERALD UNDERWOOD, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1408488B IN THE 185TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 185th District Court of Harris County. This Court’s records show that the

District Court entered a timely order designating issues on September 1, 2015, that more than 180

days have passed since the date the State received the application, and that the application has not

been timely forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
                                                                                                    2

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: July 20, 2016
Do not publish